
	
		II
		Calendar No. 615
		110th CONGRESS
		2d Session
		S. 2738
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2008
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			March 11, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To identify and remove criminal aliens incarcerated in
		  correctional facilities in the United States and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Criminal Alien Removal Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Criminal
			 alienExcept as otherwise provided, the term criminal
			 alien means an alien who—
				(A)is inadmissible
			 by reason of having committed any offense covered in section 212(a)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 182(a)(2));
				(B)is deportable by
			 reason of having committed any offense covered in subparagraph (A)(ii),
			 (A)(iii), (B), (C), or (D) of section 237(a)(2) of such Act (8 U.S.C.
			 1227(a)(2));
				(C)is deportable
			 under section 237(a)(2)(A)(i) of such Act (8 U.S.C. 1227(a)(2)(A)(i)) on the
			 basis of an offense for which the alien has been sentenced to a term of
			 imprisonment of at least 1 year; or
				(D)is inadmissible
			 under section 212(a)(3)(B) (8 U.S.C. 1182(a)(3)(B)) or deportable under section
			 237(a)(4)(B) (8 U.S.C.1227 (a)(4)(B)).
				(2)Criminal Alien
			 ProgramThe term Criminal Alien Program means the
			 Criminal Alien Program required by section 3.
			(3)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Criminal Alien
			 Program
			(a)Requirement for
			 Criminal Alien ProgramThe Secretary shall carry out a program
			 known as the Criminal Alien Program for the purposes described
			 in subsection (b).
			(b)PurposesThe
			 purposes of the Criminal Alien Program are to—
				(1)identify criminal aliens who are
			 incarcerated in a Federal, State, or local correctional facility;
				(2)ensure that such aliens are not released
			 into the community upon the alien's release from such incarceration, without
			 regard to whether the alien is released on parole, supervised release, or
			 probation, and without regard to whether the alien may be arrested or
			 imprisoned again for the same offense; and
				(3)remove such aliens from the United States
			 upon such release.
				(c)Technology
			 usageTo carry out the Criminal Alien Program in remote
			 locations, the Secretary shall, to the maximum extent practicable—
				(1)employ
			 technology, such as video­con­fer­enc­ing in such locations;
				(2)utilize mobile
			 access to Federal databases of aliens, such as the Automated Biometric
			 Fingerprint Identification System (IDENT); and
				(3)utilize
			 electronic Livescan fingerprinting technology in order to make such resources
			 available to State and local law enforcement agencies in such locations.
				(d)Participation
			 by States
				(1)In
			 generalNotwithstanding any other provision of law, a State shall
			 not be eligible to receive funds pursuant to a program described in paragraph
			 (2) unless the appropriate officials of such State—
					(A)cooperate with
			 the Secretary to carry out the Criminal Alien Program;
					(B)expeditiously and
			 systematically identify criminal aliens who are incarcerated in a prison or
			 jail located in such State; and
					(C)promptly convey
			 the information collected under subparagraph (B) to the Secretary to carry out
			 the Criminal Alien Program.
					(2)ProgramsThe
			 programs described in this section are any law enforcement grant program
			 carried out by personnel of any element of the Department of Justice, including
			 the program described in section 241(i) of the Immigration and Nationality Act
			 (8 U.S.C. 1231(i)).
				(3)Other
			 authoritiesTo assist States in participating in the Criminal
			 Alien Program, appropriate officials of a State—
					(A)are authorized to
			 hold an illegal alien for a period of up to 14 days after the date such alien
			 completes a term of incarceration within the State in order to effectuate the
			 transfer of such alien to Federal custody if the alien is removable or not
			 lawfully present in the United States; and
					(B)are authorized to
			 issue a detainer that would allow an alien who completes a term of
			 incarceration within the State to be detained by the State prison until
			 personnel from U.S. Immigration and Customs Enforcement is able to take the
			 alien into custody.
					(e)Evaluation of
			 incarcerated alien populationsThe Secretary, acting in
			 conjunction with the Attorney General and the appropriate officials of the
			 States, as appropriate, shall carry out the Criminal Alien Program as
			 follows:
				(1)Not later than
			 December 31, 2010, identify each criminal aliens who—
					(A)is incarcerated
			 in a Federal correctional facility; and
					(B)will be
			 deportable or removable upon release from such incarceration.
					(2)Not later than
			 December 31, 2012, identify each criminal alien who—
					(A)is incarcerated
			 in State or local correctional facility;
					(B)is serving a term
			 of 3 or more years; and
					(C)will be
			 deportable or removable upon release from such incarceration.
					4.RedesignationSection 642 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is—
			(1)redesignated as
			 section 296 of the Immigration and Nationality Act; and
			(2)inserted into
			 such Act after section 295 of such Act.
			5.Annual reports
			 to CongressThe Secretary
			 shall submit to Congress an annual report on the implementation of the Criminal
			 Alien Program and the other provisions of this Act, including the Secretary's
			 progress in meeting the deadlines set out in section 3(e).
		
	
		March 11, 2008
		Read the second time and placed on the
		  calendar
	
